08/12/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                      PR 06-0422                           FILED
                                                                            AUG 1 2 2020
                                                                          Bowen Greenwood
 IN THE MATTER OF THE PETITION OF                                                Prrrrf,,?.
                                                                  O RgEP
 JARED R. WIGGINTON


      Jared R. Wigginton has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Wigginton passed the MPRE in 2013 when seeking admission to the
practice of law in California, where he was admitted, and he has since also been admitted
to practice in Washington State and the District of Columbia. Wigginton has not been
subject to any disciplinary action as a lawyer. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Jared R. Wigginton to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiqz,
                        -s at the State Bar of Montana.
      DATED this      Z._ -aay of August, 2020.




                                                          Chief Justice